                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT WINCHESTER


  UNITED STATES OF AMERICA                               )
                                                         )    Case No. 4:20-cr-022-TRM-SKL-09
                                                         )
  v.                                                     )
                                                         )
                                                         )
  BRANDI MAXWELL                                         )

                                    REPORT AND RECOMMENDATION

         Pursuant to 28 U.S.C. § 636(b), I conducted a plea hearing in this case on May 12, 2021.

  At the hearing, defendant moved to withdraw her not guilty plea to Count Ten of the twelve-count

  Indictment and entered a plea of guilty to Count Ten of the Indictment, in exchange for the

  undertakings made by the government in the written plea agreement. On the basis of the record

  made at the hearing, I find the defendant is fully capable and competent to enter an informed plea;

  the plea is made knowingly and with full understanding of each of the rights waived by defendant;

  the plea is made voluntarily and free from any force, threats, or promises, apart from the promises

  in the plea agreement; the defendant understands the nature of the charge and penalties provided

  by law; and the plea has a sufficient basis in fact.

         Therefore, I RECOMMEND defendant’s motion to withdraw her not guilty plea to Count

  Ten of the Indictment be granted, her plea of guilty to Count Ten of the Indictment be accepted,

  the Court adjudicate defendant guilty of the charges set forth in Count Ten of the Indictment, and

  a decision on whether to accept the plea agreement be deferred until sentencing.   Defendant filed

  a motion for release on bond pending sentencing18 U.S.C. §§ 3143(a) & 3145(c) [Doc. 162].      The

  government did not oppose Defendant remaining released on bond with conditions of release until

  sentencing in this matter. Therefore, Defendant’s motion to remain on bond pending sentencing

  [Doc. 162] is GRANTED. Therefore, I further RECOMMEND defendant remain on bond until


Case 4:20-cr-00022-TRM-SKL Document 183 Filed 05/19/21 Page 1 of 2 PageID #: 543
  sentencing in this matter.   Acceptance of the plea, adjudication of guilt, acceptance of the plea

  agreement, and imposition of sentence are specifically reserved for the district judge.

                                                 s/   Susan K. Lee
                                                 SUSAN K. LEE
                                                 UNITED STATES MAGISTRATE JUDGE


                                        NOTICE TO PARTIES

          You have the right to de novo review of the foregoing findings by the district judge. Any
  application for review must be in writing, must specify the portions of the findings or proceedings
  objected to, and must be filed and served no later than fourteen days after the plea hearing.
  Failure to file objections within fourteen days constitutes a waiver of any further right to challenge
  the plea of guilty in this matter. See 28 U.S.C. §636(b).




                                                    2


Case 4:20-cr-00022-TRM-SKL Document 183 Filed 05/19/21 Page 2 of 2 PageID #: 544
